Name: Commission Regulation (EEC) No 3329/86 of 30 October 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system of controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/33 COMMISSION REGULATION (EEC) No 3329/86 of 30 October 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system of controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system of controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas the system of controlling the quantities released for consumption in Spain relates only to oils or seeds intended for the production of oil ; whereas there is there ­ fore justification for not applying any limit to imports of oil seeds and fruits not only in the unaltered state but also in the form of meal intended for a use other than pressing with a view to the extraction of oil ; Whereas the second subparagraph of Article 4 (2) of Commission Regulation (EEC) No 1 183/86 (2), as amended by Regulation (EEC) No 2324/86 (3), lays down that a security must be lodged when application is made to import products, imports of which are not subject to any limit ; Whereas, in view of the specific characteristics of these products, the amount of the said security may be reduced without jeopardizing the control system introduced by Regulation (EEC) No 1183/86 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . Article 3 (3) is replaced by the following : '3 . However, no limit shall apply to imports of products falling within subheading 12.01 B and heading No 12.02 of the Common Customs Tariff intended for purposes other than the extraction of oil . Spain shall take appropriate measures to ensure that the products in question are actually used for the specified purpose.' 2 . In the second subparagraph of Article 4 (2) '200 ' is replaced by '50'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p . 47 . (2) OJ No L 107, 24 . 4. 1986, p . 17 . O OJ No L 202, 25 . 7 . 1986, p . 20 .